Citation Nr: 0836720	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder.

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a respiratory 
disorder, to include bronchiectasis and residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, L.W., L.M.



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to August 
1962.

In June 1999, the Board of Veterans' Appeals (Board) denied 
service connection for bronchiectasis and residuals of 
pneumonia.  The veteran's motion for reconsideration of the 
June 1999 Board decision was denied by the Chairman in May 
2003.

This matter initially came before the Board on appeal from a 
February 2002 decision by the RO which found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a respiratory disorder, to include 
bronchiectasis and residuals of pneumonia, and denied service 
connection for a psychiatric disorder.  A videoconference 
hearing before the undersigned member of the Board was held 
in March 2003.  The Board remanded the appeal for additional 
development in January 2004, October 2005, and June 2006.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder did not have its onset 
in nor is it otherwise attributable to service.  

2.  In June 1999, the Board denied service connection for a 
respiratory disorder, to include bronchiectasis and residuals 
of pneumonia.

3.  Evidence submitted since the Board's June 1999 decision 
is cumulative and redundant.  

CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The June 1999 Board decision, in which the Board denied 
service connection for a respiratory disorder, to include 
bronchiectasis and residuals of pneumonia, is final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2007).

3.  New and material evidence has not been received since the 
Board's June 1999 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

With regard to the veteran's claim for entitlement to service 
connection for a psychiatric disorder, in February 2001, 
prior to its adjudication of this claim, the RO provided 
notice to the claimant regarding the VA's duty to notify and 
to assist.  Specifically, the VCAA notification: (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the February 2001 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Per the June 2006 Board remand, the Board notes that a recent 
decision by the Court, Kent v. Nicholson, 20 Vet. App. 1 
(2006), addressed the question of whether VA adequately 
fulfilled the duty to notify under 38 U.S.C. § 5103(a) with 
respect to the appellant's claims to reopen.  In order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence - evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, VCAA notice 
requires that VA inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess.  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Therefore, VA must consider the 
bases for the prior denial and notify the claimant of the 
type of evidence that would be necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

An updated VCAA notice was provided in June 2006.  The letter 
stated that the veteran's claim was previously denied because 
new and material evidence was not submitted and the letter 
referred to the February 2002 rating decision on appeal which 
did not find that new and material evidence had been 
submitted.  However, as noted above, the veteran's claim was 
denied by the Board in June 1999 because the evidence of 
record did not show that onset of pneumonia during service in 
1962 resulted in a respiratory disorder, to include 
bronchiectasis.  Thus, the Board is aware that the June 2006 
letter referenced above does not contain the level of 
specificity set forth in Kent.  However, the Board finds that 
any such procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the appellant and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the present claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Statements made by the veteran's representative expressly 
indicate a knowledge of the new and material evidence 
standard.  In a July 2008 Informal Hearing Presentation, the 
veteran's representative quoted the directives of Kent, cited 
the new and material evidence standard, and stated that the 
veteran's application to reopen should be accepted because 
new evidence revealed that the veteran's diagnosis of 
bronchiectasis in 1966 was the result of a diagnosis of 
pneumonia during his period of active service.

Finally, the Board observes that the veteran was provided a 
Statement of the Case (SOC) in December 2002 and a 
Supplemental Statement of the Case (SSOC) in May 2008, both 
of which included a discussion of the new and material 
evidence standard, and what was needed to reopen his claim 
for service connection.  As such, the Board finds that the 
veteran was accordingly made aware of the requirements for 
the submission of new and material evidence such that the 
Board finds no prejudicial error in any VCAA notice defect.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  




Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In this case, the veteran contends that he has had 
psychiatric problems related to pneumonia in service, and 
believes that his current psychiatric disorder is related to 
service.  Although the veteran was diagnosed with pneumonia 
during his period of service, the Board notes that his 
service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder.  

The first documented evidence of a psychiatric condition 
occurred approximately 38 years following the veteran's 
period of active service.  A November 2000 opinion by a 
social worker, cosigned by a readjustment counselor, noted 
that the veteran's current depression is related to a medical 
condition that began in service.  

That same month, a VA outpatient report noted that the 
veteran reported depression for the past 15 years, long after 
his period of active service.

In January 2001, the veteran again reported that he had 
experienced symptoms of depression for the past 15 years.  He 
was diagnosed with dysthymia at that time.

A June 2002 VA outpatient report noted severe memory 
disturbance.  It was also noted that the veteran had a degree 
of cognitive impairment.  He was diagnosed with dysthymia and 
memory disturbance.

During a May 2003 Board video hearing, the veteran testified 
that he was currently taking several prescribed medications 
for his mood disorder, to include Zoloft.  When asked by his 
representative as to what brought about his psychiatric 
disorder, the veteran noted a litany of health problems, as 
well as his lack of employment.  

The veteran was afforded a VA examination in January 2004 in 
connection with his claim for a psychiatric disorder.  The 
veteran reported experiencing major distress when he had 
pneumonia during his basic training.  He was diagnosed with a 
mood disorder.  The January 2004 VA examiner stated that if 
his subjective report was correct, then it was as likely as 
not that the veteran's mood disorder had its onset during his 
period of active duty.  

In December 2005, the VA psychologist offered a diagnosis of 
depression due to the veteran's general medical condition.  
However, in his narrative, the examiner went on to state that 
the veteran's loss of physical health, employability, self- 
esteem, and finances were "reportedly" due to pneumonia 
during service.  Similarly, the February 2004 VA examiner 
rendered an opinion with the qualification dependent upon the 
veteran's subjective report as correct.  

Following a June 2006 Board remand, an addendum VA 
psychiatric opinion was provided.  The examiner noted a 
review of the claims file.  It was stated that the veteran 
had a current diagnosis of a mood disorder involving 
depression.  The examiner noted that the veteran's service 
medical records were negative for a psychiatric disorder.  
Therefore, there was no evidence of record that the veteran 
experienced clinical depression during his brief period of 
service.  As to the etiology of the veteran's disorder, the 
examiner stated that it may be related to a cognitive 
impairment.  It was further noted that there was "no 
evidence whatsoever" that the veteran's current mood 
disorder, first diagnosed in 2000, was either present in 
service in the early 1960's or etiologically related to 
pneumonia or bronchitis while in service.  Therefore, it 
would be entirely without basis to suggest that any 
connection between a current disorder and active service 
existed.  

The Board notes that, when faced with conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of the each opinion, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Although the November 2000 Vet Center report noted that the 
veteran's psychiatric disorder was "due to his medical 
condition which resulted in the service [sic]," a review of 
the claims folder was not noted.  The social worker did not 
state which medical condition may have caused or aggravated 
any current psychiatric disorder, and no rationale for the 
opinion was provided.

In contrast, the June 2006 VA opinion included a review of 
the claims file, was provided by a licensed clinical 
psychologist, and included an in-depth rationale for the 
negative etiological opinion.  Further, prior medical 
evidence, to include the November 2000 opinion, was 
thoroughly reviewed and discussed.  Therefore, the Board has 
assigned more probative weight to the June 2006 opinion.

As to the lay testimony of record, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Likewise, the veteran's mother is 
competent to report what she has seen.  However, like the 
veteran, she is not capable of making medical conclusions.  
Thus, while the veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

As such, the Board attaches the most probative value to the 
VA opinion dated in June 2006.  This opinion was well-
reasoned, detailed, and consistent with other credible 
evidence of record, and included a review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  The VA examiner 
examined the veteran, reviewed the claims file, discussed 
pertinent medical findings, and described the opinion in 
detail.  The examiner specifically addressed the prior 
evidence of record.  The opinion is consistent with the 
documentary record which failed to show a psychiatric 
disorder in service or currently related to service based on 
a comprehensive review of the record.  

In sum, the competent evidence does not establish that any 
psychiatric disorder began in service.  There are no records 
of any complaints, findings, treatment, or diagnosis of a 
psychiatric disorder for approximately 38 years after 
separation.  This significant lapse of time is highly 
probative evidence against the veteran's claim of a nexus 
between a current psychiatric disorder and active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post- service medical treatment may be considered in the 
analysis of a service connection claim).  The veteran himself 
even noted in January 2001 that he had only experienced 
symptoms of depression for the past 15 years, nearly two and 
a half decades after his period of service.  The most 
probative evidence establishes that any current psychiatric 
disorder is not etiologically related to service, as 
supported by the documentary record.  Despite the veteran's 
contentions that he had a psychiatric disorder since service, 
the probative evidence weighs against service connection at 
this time.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that any current psychiatric disorder 
is not related to the veteran's period of service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


New and Material Evidence

In June 1999, the Board denied service connection for a 
respiratory disorder, to include bronchiectasis and residuals 
of pneumonia.  The June 1999 Board decision is final.  38 
U.S.C.A. § 7104(b).  At that time, service connection was 
denied because the evidence of record did not show that an 
onset of pneumonia during service in 1962 resulted in a 
chronic respiratory disorder, to include bronchiectasis, 
which was manifest in 1966.    

In November 2000, the veteran submitted a claim to reopen his 
previously-denied claim for service connection for a 
respiratory disorder, to include bronchiectasis and residuals 
of pneumonia.  In February 2002, the veteran's claim to 
reopen was denied because the evidence he submitted in 
support of his claim was not new and material.  The veteran 
entered a notice of disagreement in April 2002.  A December 
2002 statement of the case upheld the previous denial.  A 
motion for reconsideration of the June 1999 Board decision 
was denied in May 2003.  The veteran's claim was remanded by 
the Board for further development in January 2004, October 
2005, and June 2006.  

As noted above, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  According to the Court, the pertinent VA 
law requires that in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 
273 (1996).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).  The veteran's 
current application to reopen the claim of service 
connection, were received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  As noted, at the time of the prior denial, the 
evidence of record did not show that an onset of pneumonia 
during service in 1962 resulted in a respiratory disorder, to 
include bronchiectasis, which was manifest in 1966.  The June 
1999 Board decision is final.  38 U.S.C.A. § 7104.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of service medical records, received in October 2006, which 
included documentation of the veteran's Medical Board 
Proceedings and the July 1962 medical opinion which diagnosed 
tuberculosis supported by x-ray evidence.  Other service 
medical records noted that the veteran was medically unfit 
for duty due, in part, to pneumonia in the upper right and 
lower left lobes incurred during the veteran's period of 
active duty.  Other evidence presented since the time of the 
prior, final decision includes a pulmonary function test from 
September 2001, private medical records from Central Baptist 
Hospital, a letter from A.P., MD, VA outpatient reports from 
November 2000 to February 2004 and May 2006 through June 
2006, the transcript of a May 2003 Board hearing, a VA 
examination provided in January 2006, a chest x-ray and 
radiologic report from July 1988, and a letter from the 
veteran dated May 2008. 

The additional evidence is not new and material because, in 
each case, it either duplicates evidence previously of record 
or does not bear directly and substantially as to whether an 
onset of pneumonia during service in 1962 resulted in a 
respiratory disorder, to include bronchiectasis.  The letter 
from A.P., MD, was already of record at the time of the prior 
denial.  Although the veteran's representative stated in a 
July 2008 Informal Hearing Presentation that the veteran's 
service medical records, received in October 2006, had not 
been considered previously, the veteran's Medical Board 
Proceedings were of record at the time of the Board's June 
1999 decision.  As to the accompanying medical opinion with 
x-ray evidence, the Board notes that the veteran's diagnosis 
of chronic bronchitis and pneumonia, right upper lobe and 
left lower lobe, was also of record at the time of the prior 
denial.  An x-ray and radiologic report from July 1988 noted 
that the veteran's right lung was completely opacified with 
significant volume loss manifested by a marked shift of heart 
and mediastinal structures in the trachea from midline to the 
right.  These records, although new, are not material in that 
they do not cure the prior evidentiary defect.  Therefore, 
the recently submitted records received in October 2006, 
along with the letter from A.P., MD, and the additional x-ray 
evidence do not include any competent evidence that cures the 
prior evidentiary defect because the evidence does not show 
that an onset of pneumonia during service in 1962 resulted in 
a current chronic respiratory disorder, to include 
bronchiectasis.  As to the letter from the veteran in May 
2008, it only contains contentions by the veteran that were 
previously considered.

Although the veteran's VA outpatient reports during the 
appellate period show recurrent treatment for pulmonary 
disorders, none of the medical reports of record provide an 
etiological link between the onset of pneumonia during 
service and the veteran's bronchiectasis or any other current 
respiratory disorder.  Further, private medical evidence 
within the record, to include a pulmonary function test and 
treatment reports from Central Baptist, do not cure the prior 
evidentiary defect.  

During a Board videoconference hearing, held in March 2003, 
the veteran testified that he was never before a medical 
board regarding his respiratory conditions, that he was 
treated for pneumonia in service, and not bronchitis, that he 
received continuous treatment for a lung disorder following 
separation, and that his bronchiectasis was a direct result 
of his bout of pneumonia during service.  The Board notes 
that the veteran's service medical records do, in fact, show 
that a medical board held that the veteran was unfit for duty 
as a result of bronchitis as well as pneumonia.  Further, the 
veteran's record is silent as to continuous treatment for a 
respiratory disorder following active duty.  

As noted above, the Federal Circuit has held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan.  The 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu.  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno.

A VA pulmonary examination was provided in January 2006.  The 
examiner noted a review of the veteran's claims file.  The 
veteran was diagnosed with respiratory insufficiency, status 
post right pneumonectomy.  The examiner stated that it was at 
least as likely as not that the veteran's current pulmonary 
problem is associated with his congestive heart failure, 
chronic obstructive pulmonary disease (COPD), and his right 
pneumonectomy.  However, the examiner noted that it was less 
likely as not that the veteran's 1966 diagnosis was a 
continuation of a respiratory disorder during service.  
Therefore, the VA examination, while new, is not material to 
the veteran's case as it fails to cure the prior evidentiary 
defect and essentially is not supportive of the veteran's 
claim. 

New and material evidence has not been received since the 
June 1999 Board decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

The application to reopen the claim of service connection for 
a respiratory disorder, to include bronchiectasis and 
residuals of pneumonia, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


